Citation Nr: 1711917	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  11-30 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) with depressive disorder, not otherwise specified, and alcohol abuse, currently evaluated as 70 percent disabling prior to May 13, 2014, and 50 percent therefrom.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from July 1985 to November 1992. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

This case was previously remanded by the Board in November 2014.  The case has been returned to the Board for review.
 
The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its November 2014 remand, the Board observed that the June 2014 supplemental statement of the case considered records of VA treatment dated from September 2012 through June 2014.  However, the most recent treatment records in the Veteran's claims file are dated October 2013.  Therefore, the Board observed that the Veteran's claims file was incomplete and corrective action was necessary.  Accordingly, the November 2014 remand directives, requested the AOJ obtain complete clinical records of any psychiatric evaluations or treatment the Veteran has received from VA providers since October 2013.

A review of the Veteran's claims file reveals that the AOJ did not obtain updated VA treatment records.  The claims file continues to contain VA treatment records dated up to October 2013, with one page of physical therapy addendum entries dated in November 2014, and a May 2014 VA examination for PTSD.  The Veteran's claims file does not contain VA treatment records from November 2013 through June 2014 as directed by the November 2014 Board remand, or otherwise dated subsequent to June 2014.  

As the AOJ failed to obtain the requested medical records from the Buffalo VA Medical Center for treatment from November 2013 through June 2014, the development requested by the Board's November 2014 remand was not completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Further, updated VA treatment records should be obtained dated from June 2014.

Additionally, in August 2016, the Veteran submitted a VA Form 21-4142a.  In the section for Provider or Facility Name, the Veteran wrote "Buffalo VA Medical Center."  In the section for Dates(s) of Treatment, the Veteran wrote "From: 2009 to: Present."

An August 2016 "Medical Records Request Reject Notice" from the VA Private Medical Records Retrieval Center (the Center) relates that it had received a request from the Veteran.  The Center stated that the request did not meet the criteria for action under the PMR Program Guideline.  The Center noted that it had rejected the request because the provider listed was non-private.   

As stated above, the Veteran's claims file does not contain any VA medical treatment records, other than a May 2014 VA examination, relating to his PTSD since October 31, 2013.  VA treatment records, even if not associated with the record, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A; Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, the appeal for a higher initial rating for PTSD with depressive disorder and alcohol abuse must be remanded so that the records of the Veteran's treatment at the Buffalo VA Medical Center may be obtained and associated with the file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records related to the Veteran's treatment for PTSD, depressive disorder and alcohol abuse from the Buffalo VA Medical Center from November 2013 to the present.  

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied issue a Supplemental Statement of the Case to the Veteran and his representative.  After allowing an appropriate amount of time for response, return the case to the Board for review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



